326 S.W.3d 826 (2010)
Craig SMALL, Employee/Claimant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 94741.
Missouri Court of Appeals, Eastern District, Division Five.
December 7, 2010.
Craig Lamont Small, St. Louis, MO, pro se.
Shelly A. Kintzel, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Craig Small (Claimant) appeals from the order of the Labor and Industrial Relations Commission (Commission) affirming the Appeals Tribunal's dismissal of his claim for unemployment benefits. Claimant contends that the Commission erred in affirming the dismissal on the grounds that he failed to establish good cause for failing to appear at his telephone hearing with the Appeals Tribunal.
We have reviewed the briefs of the parties and the record on appeal and find that the Commission did not abuse its discretion in finding that Claimant lacked good cause for failing to appear at his telephone hearing with the Appeals Tribunal. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).